      Case 17-36990                Doc 34           Filed 06/26/19 Entered 06/26/19 23:25:20                          Desc Imaged
                                                    Certificate of Notice Page 1 of 4
Information to identify the case:
Debtor 1              Elvia Soriano                                                     Social Security number or ITIN        xxx−xx−9668
                      First Name   Middle Name     Last Name                            EIN _ _−_ _ _ _ _ _ _
Debtor 2              Emilio Diaz                                                       Social Security number or ITIN        xxx−xx−2896
(Spouse, if filing)
                      First Name   Middle Name     Last Name                            EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Northern District of Illinois                 Date case filed in chapter 13               12/13/17

Case number:          17−36990                                                          Date case converted to chapter 7           6/20/19


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                             12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                     About Debtor 2:

1.      Debtor's full name                       Elvia Soriano                                       Emilio Diaz

2.      All other names used in the
        last 8 years

3.     Address                               17632 S Farrell Rd                                      17632 S Farrell Rd
                                             Lockport, IL 60441                                      Lockport, IL 60441

4.     Debtor's attorney                     Patrick Semrad                                         Contact phone (312) 913−0625
                                             The Semrad Law Firm, LLC                               Email: psemrad@semradlaw.com
       Name and address                      20 S. Clark St, 28th Floor
                                             Chicago, IL 60603

5.     Bankruptcy trustee                    Joji Takada                                            Contact phone 773 790 4888
                                             Takada Law Office, LLC                                 Email: trustee@takadallc.com
       Name and address                      6336 North Cicero Avenue
                                             Suite 201
                                             Chicago, IL 60646
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
     Case 17-36990                    Doc 34      Filed 06/26/19 Entered 06/26/19 23:25:20                                  Desc Imaged
                                                  Certificate of Notice Page 2 of 4
Debtor Elvia Soriano and Emilio Diaz                                                                                       Case number 17−36990


6. Bankruptcy clerk's office                    Eastern Division                                             Hours open:
                                                219 S Dearborn                                               8:30 a.m. until 4:30 p.m. except
    Documents in this case may be filed at this 7th Floor                                                    Saturdays, Sundays and legal
    address. You may inspect all records filed Chicago, IL 60604                                             holidays.
    in this case at this office or online at
    www.pacer.gov.
                                                                                                             Contact phone 1−866−222−8029

                                                                                                             Date: 6/24/19

7. Meeting of creditors                          July 30, 2019 at 10:30 AM                                   Location:

    Debtors must attend the meeting to be        The meeting may be continued or adjourned to a              807 W. John Street, First Floor,
    questioned under oath. In a joint case,      later date. If so, the date will be on the court            Yorkville, IL 60560
    both spouses must attend. Creditors may
    attend, but are not required to do so.       docket.
                                                 Debtors must bring a picture ID and proof of
                                                 their Social Security Number.

8. Presumption of abuse                          The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge or                Filing deadline: 9/30/19
                                               to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                 You must file a complaint:
                                                 • if you assert that the debtor is not entitled to
                                                   receive a discharge of any debts under any of the
                                                   subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                   or

                                                 • if you want to have a debt excepted from discharge
                                                   under 11 U.S.C § 523(a)(2), (4), or (6).

                                                 You must file a motion:
                                                 • if you assert that the discharge should be denied
                                                   under § 727(a)(8) or (9).


                                                 Deadline to object to exemptions:                           Filing deadline: 30 days after the
                                                 The law permits debtors to keep certain property as         conclusion of the meeting of creditors
                                                 exempt. If you believe that the law does not authorize an
                                                 exemption claimed, you may file an objection.


10. Proof of claim                               No property appears to be available to pay creditors. Therefore, please do not file a
                                                 proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    Please do not file a proof of claim unless   will send you another notice telling you that you may file a proof of claim and stating the
    you receive a notice to do so.               deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.

12. Exempt property                              The law allows debtors to keep certain property as exempt. Fully exempt property will
                                                 not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                                 exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                                 www.pacer.gov. If you believe that the law does not authorize an exemption that the
                                                 debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                 objection by the deadline to object to exemptions in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                           page 2
        Case 17-36990        Doc 34    Filed 06/26/19 Entered 06/26/19 23:25:20             Desc Imaged
                                       Certificate of Notice Page 3 of 4
                                      United States Bankruptcy Court
                                      Northern District of Illinois
In re:                                                                                  Case No. 17-36990-PSH
Elvia Soriano                                                                           Chapter 7
Emilio Diaz
         Debtors
                                        CERTIFICATE OF NOTICE
District/off: 0752-1           User: evelyng                Page 1 of 2                   Date Rcvd: Jun 24, 2019
                               Form ID: 309A                Total Noticed: 51


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jun 26, 2019.
db/jdb         +Elvia Soriano,    Emilio Diaz,    17632 S Farrell Rd,    Lockport, IL 60441-9797
aty            +Michael Spangler,    The Semrad Law Firm, LLC,     20 S Clark St, 28th Floor,
                 Chicago, IL 60603-1811
tr             +Joji Takada,    Takada Law Office, LLC,    6336 North Cicero Avenue,     Suite 201,
                 Chicago, IL 60646-4448
26283089       +BARCLAYS BANK DELAWARE,    698 1/2 South Ogden Street,     Buffalo, NY 14206-2317
26283088       +CBNA,   Po Box 6497,    Sioux Falls, SD 57117-6497
26283091       +CITI,   P.O. BOX 9001037,    Louisville, KY 40290-1037
26283113       +FEB-RETAIL,    3175 Commercial Ave,    Ste 201,    Northbrook, IL 60062-1924
26283087       +FIFTH THIRD BANK,    PO Box 9013,    Addison, TX 75001-9013
26283084       +FREEDOM MORTGAGE CORP,    3637 Sentara Way,     Virginia Beach, VA 23452-4262
26283110        FST PREMIER,    601 S Minneapolis Ave,    Sioux Falls, SD 57104
26312402       +Fifth Third Bank,    PO Box 9013,    Addison, Texas 75001-9013
27377886       +Freedom Mortgage Corporation,     c/o McCalla Raymer Leibert Pierce, LLC,     Bankruptcy Department,
                 1544 Old Alabama Road,    Roswell, GA 30076-2102
26442637       +Freedom Mortgage Corporation,     Bankruptcy Department,    10500 Kincaid Drive,    Suite 300,
                 Fishers, IN 46037-9764
26283112       +ISPC,   1115 GUNN HWY,    ODESSA, FL 33556-5328
26365858       +Mercedes-Benz Financial Services USA, LLC,      Dennis Loughlin,   c/o Warner Norcross & Judd LLP,
                 2000 Town Center, Suite 2700,     Southfield, MI 48075-1318
26283107       +SYNCB/ASHLEY HOMESTORE,    7780 S Cicero Ave,     Burbank, IL 60459-1583
26283101       +TD RCS/YARD CARD/904,    1000 MACARTHUR BLVD,     MAHWAH, NJ 07430-2035

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: psemrad@semradlaw.com Jun 25 2019 01:05:39        Patrick Semrad,
                 The Semrad Law Firm, LLC,    20 S. Clark St, 28th Floor,     Chicago, IL 60603
tr             +EDI: BJTAKADA Jun 25 2019 04:48:00       Joji Takada,    Takada Law Office, LLC,
                 6336 North Cicero Avenue,    Suite 201,    Chicago, IL 60646-4448
26283111       +EDI: GMACFS.COM Jun 25 2019 04:48:00       ALLY FINANCIAL,    PO Box 130424,
                 Saint Paul, MN 55113-0004
26283105       +EDI: AMEREXPR.COM Jun 25 2019 04:48:00       AMEX,    PO box 981540,    El Paso, TX 79998-1540
26283104       +EDI: BANKAMER2.COM Jun 25 2019 04:48:00       BK OF AMER,    PO BOX 1598,    NORFOLK, VA 23501-1598
26283103       +EDI: CAPITALONE.COM Jun 25 2019 04:48:00       CAP ONE,    26525 N RIVERWOODS BLVD,
                 METTAWA, IL 60045-3440
26283090       +E-mail/Text: jmalone@arcmgmt.com Jun 25 2019 01:07:55        CAPITALONE,
                 c/o Pollack & Rosen, P.C,    1825 Barrett Lakes Blvd Suite 510,      Kennesaw, GA 30144-7519
26438237        EDI: BL-BECKET.COM Jun 25 2019 04:48:00       Capital One, N.A.,     c/o Becket and Lee LLP,
                 PO Box 3001,   Malvern PA 19355-0701
26458632       +EDI: CITICORP.COM Jun 25 2019 04:48:00       Citibank, N.A.,    Citibank, N.A.,
                 701 East 60th Street North,    Sioux Falls, SD 57104-0493
26283108       +EDI: WFNNB.COM Jun 25 2019 04:48:00       Comenity Bank/Express,     4590 E BROAD ST,
                 COLUMBUS, OH 43213-1301
26283095       +EDI: DISCOVER.COM Jun 25 2019 04:48:00       DISCOVER FIN SVCS LLC,     PO Box 3025,
                 New Albany, OH 43054-3025
26365857       +E-mail/Text: dloughlin@wnj.com Jun 25 2019 01:07:24        Dennis Loughlin,
                 Warner Norcross & Judd LLP,    2000 Town Center, Suite 2700,     Southfield, MI 48075-1318
26300440        EDI: DISCOVER.COM Jun 25 2019 04:48:00       Discover Bank,    Discover Products Inc,
                 PO Box 3025,   New Albany, OH 43054-3025
26283115       +E-mail/Text: support@futurepay.com Jun 25 2019 01:08:45        FUTURE PAY,    PO BOX 157,
                 LEHI, UT 84043-1173
26283096       +E-mail/Text: specialassets@hbtbank.com Jun 25 2019 01:06:32        HEARTLAND BK,     Po Box 67,
                 Bloomington, IL 61702-0067
26283099       +E-mail/Text: bncnotices@becket-lee.com Jun 25 2019 01:06:06        KOHLS/CAPONE,     PO BOX 3115,
                 MILWAUKEE, WI 53201-3115
26283086       +E-mail/Text: bk@lendingclub.com Jun 25 2019 01:08:04        LENDING CLUB CORP,
                 71 STEVENSON ST STE 300,    SAN FRANCISCO, CA 94105-2985
26283114       +E-mail/Text: support@ljross.com Jun 25 2019 01:06:35        LJ ROSS,    Po Box 6099,
                 Jackson, MI 49204-6099
26464644        EDI: RESURGENT.COM Jun 25 2019 04:48:00       LVNV Funding, LLC its successors and assigns as,
                 assignee of Citibank, N.A.,    Resurgent Capital Services,     PO Box 10587,
                 Greenville, SC 29603-0587
26283085       +EDI: DAIMLER.COM Jun 25 2019 04:48:00       MB FIN SVCS,    P.O. BOX 961,    ROANOKE, TX 76262-0961
26440885       +EDI: MID8.COM Jun 25 2019 04:48:00       Midland Funding, LLC,    Midland Credit Management, Inc.,
                 as agent for Midland Funding, LLC,    PO Box 2011,     Warren, MI 48090-2011
26298351       +EDI: AIS.COM Jun 25 2019 04:48:00      Presence Health,     by American InfoSource LP as agent,
                 4515 N Santa Fe Ave,    Oklahoma City, OK 73118-7901
26450820        EDI: Q3G.COM Jun 25 2019 04:48:00      Quantum3 Group LLC as agent for,      MOMA Funding LLC,
                 PO Box 788,   Kirkland, WA 98083-0788
26283106       +EDI: RMSC.COM Jun 25 2019 04:48:00       SYNCB/ART VAN FURNITUR,     950 FORRER BLVD,
                 KETTERING, OH 45420-1469
26283097       +EDI: RMSC.COM Jun 25 2019 04:48:00       SYNCB/CARE CREDIT,    950 FORRER BLVD,
                 KETTERING, OH 45420-1469
26283100       +EDI: RMSC.COM Jun 25 2019 04:48:00       SYNCB/JCP,    PO BOX 965007,    Orlando, FL 32896-5007
          Case 17-36990            Doc 34       Filed 06/26/19 Entered 06/26/19 23:25:20                         Desc Imaged
                                                Certificate of Notice Page 4 of 4


District/off: 0752-1                  User: evelyng                      Page 2 of 2                          Date Rcvd: Jun 24, 2019
                                      Form ID: 309A                      Total Noticed: 51


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
26283109       +EDI: RMSC.COM Jun 25 2019 04:48:00      SYNCB/LUMBER LIQUIDATO,    C/O P.O. BOX 965036,
                 ORLANDO, FL 32896-0001
26283098       +EDI: RMSC.COM Jun 25 2019 04:48:00      SYNCB/OLD NAVY,   Po Box 530942,
                 Atlanta, GA 30353-0942
26283094       +EDI: RMSC.COM Jun 25 2019 04:48:00      SYNCB/WALMART DC,   PO BOX 965024,
                 ORLANDO, FL 32896-5024
26283102       +EDI: RMSC.COM Jun 25 2019 04:48:00      SYNCB/WLMRTD,   PO Box 530927,    Atlanta, GA 30353-0927
26286943       +EDI: RMSC.COM Jun 25 2019 04:48:00      Synchrony Bank,   c/o PRA Receivables Management, LLC,
                 PO Box 41021,   Norfolk, VA 23541-1021
26283092       +EDI: WTRRNBANK.COM Jun 25 2019 04:48:00      TD BANK USA/TARGETCRED,    PO Box 660170,
                 Dallas, TX 75266-0170
26472171       +E-mail/Text: bncmail@w-legal.com Jun 25 2019 01:07:38      TD Bank USA, N.A.,
                 C O WEINSTEIN & RILEY, PS,   2001 WESTERN AVENUE, STE 400,     SEATTLE, WA 98121-3132
26283093       +EDI: WFFC.COM Jun 25 2019 04:48:00      WELLS FARGO DEALER SVC,    PO BOX 19657,
                 IRVINE, CA 92623-9657
26428459        EDI: WFFC.COM Jun 25 2019 04:48:00      Wells Fargo Bank, N.A., d/b/a WFDS,    P.O. Box 19657,
                 Irvine, CA 92623-9657
                                                                                              TOTAL: 35

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jun 26, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on June 24, 2019 at the address(es) listed below:
              Dana N O’Brien    on behalf of Creditor   FREEDOM MORTGAGE CORPORATION dana.obrien@mccalla.com,
               NDistrict@mccalla.com
              Joji Takada     trustee@takadallc.com, IL74@ecfcbis.com
              Kinnera Bhoopal     on behalf of Creditor   FREEDOM MORTGAGE CORPORATION
               kinnera.bhoopal@mccalla.com
              Michael Spangler     on behalf of Debtor 2 Emilio Diaz mspangler@semradlaw.com,
               ilnb.courtview@SLFCourtview.com
              Michael Spangler     on behalf of Debtor 1 Elvia Soriano mspangler@semradlaw.com,
               ilnb.courtview@SLFCourtview.com
              Patrick Semrad     on behalf of Debtor 2 Emilio Diaz psemrad@semradlaw.com,
               ilnb.courtview@SLFCourtview.com
              Patrick Semrad     on behalf of Debtor 1 Elvia Soriano psemrad@semradlaw.com,
               ilnb.courtview@SLFCourtview.com
              Patrick S Layng    USTPRegion11.ES.ECF@usdoj.gov
              Terri M Long    on behalf of Creditor   Fifth Third Bank tmlong@tmlong.com, Courts@tmlong.com
                                                                                             TOTAL: 9
